DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed 10/24/2022. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Applicant’s election of Species 1 (Claims 1-2, 6-18, and 20) in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3, 5 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Response to Amendment

The amendment filed 10/24/22 has been entered.  Claims 1-2, 6-18, and 20 remain pending in the application, Claims 3-5 and 19 are withdrawn, and no new claims were added.


Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 9/29/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-18, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of  “a voice coil motor configured to move the focus lens to focus the optical assembly” (line 8) is vague and renders the claims indefinite. The “optical assembly” is not a light beam, how the focus lens focus “the optical assembly”?

Claims 2, 6-18 and 20 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.
                                                                                                                                                                                                             

Regarding claim 7, the term of  “the front lens group includes a first positive crown glass optical element, the aperture, and a negative flint aspheric plastic optical element” (line 2-3), is vague and renders the claims indefinite. Claim 7 depends on claim 6 then claim 1. Claim 1 cites “an aperture disposed along the optical axis configured to receive light from the front lens group therethrough along the optical axis” (line 4-5), which indicates that the aperture is out of the front lens group. The citation term of claim 7 cannot be depended on claim 1.
Claims 8-10 are rejected as containing the deficiencies of claim 7 through their dependency from claim 7.


Regarding claim 8, the term of “optical elements of front lens group” (line 3), is lack antecedent basis, and is unclear, which optical elements of front lens group is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “an optical elements of the front lens group” is interpreted as “optical elements of front lens group”  in line 3;
the term of “optical elements of the back lens group” (line 3), is lack antecedent basis, and is unclear, which optical elements of the back lens group is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “an optical elements of the back lens group” is interpreted as “optical elements of the back lens group”  in line 3;

Regarding claim 9, the term of “optical elements of front lens group” (lines 1-2), is lack antecedent basis, and is unclear, which optical elements of front lens group is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “an optical elements of the front lens group” is interpreted as “optical elements of front lens group”  in lines 1-2;
the term of “optical elements of the back lens group” (line 2), is lack antecedent basis, and is unclear, which optical elements of the back lens group is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “an optical elements of the back lens group” is interpreted as “optical elements of the back lens group”  in line 2;

Regarding claim 10, the term of “front lens group” (line 1), is unclear, which front lens group is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “the front lens group” is interpreted as “front lens group”  in line 1;

Regarding claim 13, the term of “front lens group” (line 1), is unclear, which front lens group is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “the front lens group” is interpreted as “front lens group”  in line 1.

Regarding claim 15,, the term of  “the front lens group includes a lens element L1, a lens element L2, and an aperture stop positioned between the lenses L1 and L2” (line 1-2), is vague and renders the claims indefinite. Claim 18 depends on claim 1. Claim 1 cites “an aperture disposed along the optical axis configured to receive light from the front lens group therethrough along the optical axis” (line 4-5), which indicates that the aperture is out of the front lens group. The citation term of claim 15 cannot be depended on claim 1.
Claims 16-18 are rejected as containing the deficiencies of claim 15 through their dependency from claim 15.


Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
 set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 1-2, 6, 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20210157090), in view of Ackley et al. (US20150310243), cited by applicant.

Regarding claim 1, Lin teaches  An optical assembly (abstract, an optical imaging lens module ) for a focusing lens (para 4, line 18 , for focusing), the optical assembly comprising:
a front lens group (abstract, have a first lens element group; fig.11, L1, L2, L3) disposed along an optical axis (abstract, positioned in an order from an image side to an object side along an optical axis) configured to receive light from an object of interest and configured to correct for aberrations of a first image projected by the front lens group (para 64, lines 6-7, the imaging rays pass through the optical system to produce an image on an image plane.; fig.11B, para 52, lines 1-3, a chart of a longitudinal spherical aberration and other kinds of optical aberrations of the optical imaging lens) ;
a moveable focus lens (fig.11A, L4) to receive light through the aperture (fig.11A, STO);
a voice coil motor (para 83, line 3, the actuating unit AC may be a voice coil motor (VCM), also see fig.6A, a voice coil motor, AC) configured to move the focus lens to focus the optical assembly (para 140, lines 13-15, this change in the adjustable distance corresponds to the distance adjusted when the actuating unit AC focuses); and
a back lens group (fig.11A, L5, L6) disposed along the optical axis configured to receive light from the focus lens (fig.11A, L4) and further configured to correct for field curvature (see fig.11B, field curvature b, c, d).

But Lin is silent to wherein an aperture disposed along the optical axis configured to receive light from the front lens group therethrough along the optical axis.

However, in an analogous optical system, Ackley teaches an autofocus lens system (Ackley, abstract, an autofocus lens system); and
wherein an aperture(Ackley, fig.7, para 48,  lines 9-10, the aperture stop of the system, i.e., the adjustable-surface lens 100)  disposed along the optical axis configured to receive light from the front lens group therethrough along the optical axis (see Ackley, fig.7, an aperture stop 100,  disposed along the optical axis 140, to receive light from the front lens group 142 along the optical axis 140).

           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Lin with the aperture stop as taught by Ackley for the purpose to achieve focus for all ranges (Ackley, para 49, line 1).

Regarding claim 2,  Lin in view of Ackley discloses the invention as described in Claim 1 and  further Lin teaches wherein the front lens group, the focus lens, and the back lens group are arranged in a telephoto arrangement (Lin, para 5, line 2, an optical imaging lens with a telephoto function).

Regarding claim 6, Lin in view of Ackley discloses the invention as described in Claim 1 and  further Lin teaches wherein the focus lens (fig.11A, L4) is an aspheric crown plastic optical element (fig.11C, data of embodiment 4, lens L4 is plastic, and see fig.11D, lens L4 is aspheric) having an optical power (0.013; fig.11C, data of embodiment 4, 4the lens element, focal length = 77.34, so the optical power = 1/77.34 = 0.013) greater than a total power of the optical assembly (0.03; fig.11C, EFL = 27.261, so the total power of the optical module = 1/27.261 = 0.03) and greater than a combined optical power of the front lens group and the back lens group (0.0075; see fig.11C, data of embodiment 4, 1st lens to 3rd  lens element is a front lens group, the optical power of the front lens group is capable of 0.012; fig.11C, data of embodiment 4, 5th lens to 6th lens element is a back lens group, the optical power of the back lens group is capable of -0.0045).

Regarding claim 10,  Lin in view of Ackley discloses the invention as described in Claim 7 and  further Lin teaches wherein front lens group (Lin, fig.11A, lens L1 to lens L3) further includes a negative optical element (see fig.11C, data of embodiment 4, 2nd lens element, the focal length is negative) configured to increase a field-of-view of the optical assembly (see fig.11C, data of embodiment 4, HFOV = 5.583).

Regarding claim 11,  Lin in view of Ackley discloses the invention as described in Claim 1 and further Lin teaches wherein the back lens group is configured to match a chief ray angle of an image sensor (Lin, fig.6A, imaging sensor SR).

Regarding claim 12, Lin in view of Ackley discloses the invention as described in Claim 1 and further Ackley teaches wherein the focus lens is an only moveable optical element of the optical assembly (Ackley, para 48, lines 15-17, fig.7, a focusing-module lens 150 uses adjustable optical power to adjust the focus position along the optical axis 140 ) 

Regarding claim 13, Lin in view of Ackley discloses the invention as described in Claim 1 and  further Lin teaches wherein front lens group and the back lens group are arranged to prevent damage to the focus lens (see Lin fig.6A, para 85, lines 1-3, the first lens barrel BR1 and the second lens barrel BR2 may be spaced apart from each other to reduce friction between the lens barrels).

Regarding claim 14,  Lin in view of Ackley discloses the invention as described in Claim 1 and further Lin teaches wherein an overall optical power of the front lens group combined with the back lens group (0.0075; see Lin, fig.11C, data of embodiment 4, 1st lens to 3rd  lens element is a front lens group, the optical power of the front lens group is capable of 0.012; fig.11C, data of embodiment 4, 5th lens to 6th lens element is a back lens group, the optical power of the back lens group is capable of -0.0045) is configured to be less than an optical power of the focus lens (0.03; fig.11C, EFL = 27.261, so the total power of the optical module = 1/27.261 = 0.03) to at least one of reduce sensitivity to mechanical tolerances, manage imaging lens aberrations, and compensate for thermal variation of the focus lens (para 5, line 6-8, while focusing from an infinite object distance to closer distance, can maintain good imaging quality at different temperatures, and has a small optical imaging lens size).

Regarding claim 18,  Lin in view of Ackley discloses the invention as described in Claim 17 and  further Lin teaches wherein the plastic material used to form the focus lens including at least one a K26R material, a Xeonex material, or an Acrylic material (Lin, fig.11C, data of embodiment 4, 4th lens element of refraction index is 1.55, and Abbe number is 56, it could be Xeonex material).


Regarding claim 20, Lin in view of Ackley discloses the invention as described in Claim 1 and further Ackley teaches wherein further comprising an illumination system configured to illuminate an object for imaging of the object (Ackley, para 33, lines 10-11, Illumination sources may help to improve the signal to noise ratio of images).
           

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20210157090), in view of Ackley et al. (US20150310243), cited by applicant, and further in view of Liao et al. (US20210048630).

Regarding claim 15,  Lin in view of Ackley discloses the invention as described in Claim 1 but is silent to wherein the front lens group includes a lens element L1, a lens element L2, and an aperture stop positioned between the lenses L1 and L2, and wherein the back lens group includes a lens element L3 and a lens element L4.

However, in an analogous optical system, Liao teaches an imaging lens assembly (Liao, abstract, an imaging lens assembly); and
wherein the front lens group includes a lens element L1 (fig.17, first lens element 910), a lens element L2 (fig.17, second lens element 920), and an aperture stop positioned between the lenses L1 and L2 (fig.17, aperture stop 900), and wherein the back lens group includes a lens element L3 (fig.17, lens 950) and a lens element L4 (fig.17, lens 960).

           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Lin in view of Ackley with the part of module lens as taught by Liao for the purpose to develop a telephoto optical system featuring compact size and high image quality with reduced size in a specific direction or capability of changing the direction of the optical axis (Liao, para 4, lines 9-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872